 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   JOHN SALINAS
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:16-po-00445-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14   JOHN SALINAS,                                 DATE: August 1, 2019
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant John Salinas, that the status conference
20   currently scheduled for June 27, 2019, may be continued to August 1, 2019, at 10:00 a.m. for a
21   probation review hearing.
22          This request arises out of defense counsel’s mounting concern that Mr. Salinas is
23   suffering from a declining state of mental health. Defense counsel believes that, prior to
24   proceeding with the hearing in the above-captioned matter, a psychological evaluation is
25   necessary to evaluate Mr. Salinas’ condition and ensure effective representation by his counsel.
26   The Federal Defender’s Office has arranged for a psychological expert to conduct an evaluation
27   and author a report, however these tasks cannot be completed prior to the June 27, 2019 hearing
28   and as such, a continuance is needed.
 1            The parties agree that defense counsel’s concerns regarding Mr. Salinas’ mental health
 2   and the additional time needed to conduct the evaluation and review of findings constitute good
 3   cause for such a continuance and therefore jointly request that this matter be continued as set
 4   forth above.
                                                   Respectfully submitted,
 5                                                 HEATHER E. WILLIAMS
 6                                                 Federal Defender
 7   Date: June 21, 2019                           /s/ Matthew Lemke
                                                   MATTHEW LEMKE
 8                                                 Assistant Federal Defender
                                                   Attorney for Defendant
 9                                                 JOHN SALINAS
10
                                                   MCGREGOR W. SCOTT
11                                                 United States Attorney
12   Date: June 21, 2019                           /s/ Jeffrey Spivak
                                                   JEFFREY SPIVAK
13                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
14
15
16                                               ORDER
17            Based on a showing of good cause, the Court hereby orders that the status conference
18   currently scheduled for June 27, 2019, is continued to August 1, 2019, at 10:00 a.m. for a
19   probation review hearing. Mr. Salinas is ordered to appear.
20
     IT IS SO ORDERED.
21
22   Dated:     June 21, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
